t c memo united_states tax_court glenn a ochsner petitioner v commissioner of internal revenue respondent docket no filed date anthony v diosdi for petitioner brooke s laurie for respondent memorandum findings_of_fact and opinion marvel judge in affected items notices of deficiency dated date respondent determined that petitioner is liable for sec_6662 a accuracy-related_penalties of 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the initial issue is whether we have jurisdiction to redetermine the sec_6662 penalties in this partner-level affected items proceeding if we conclude that we do have jurisdiction then we must decide whether respondent issued the affected items notices of deficiency within the applicable limitations_period and if so whether petitioner is liable for the sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner resided in california when he filed his petition during the years at issue petitioner was the chief financial officer for merryvale vineyards in st helena california petitioner holds a bachelor’s degree in math and a master’s degree in business petitioner’s education included courses in accounting sometime in the early 1990s petitioner learned from a coworker about a family cattle and sheep ranching business operated by walter j hoyt iii hoyt farms in or petitioner attended a presentation in burns oregon where representatives of hoyt farms promoted investment in hoyt cattle and sheep ranching partnerships on the basis of his experience 2monetary amounts have been rounded to the nearest dollar in burns oregon and his conversations with hoyt partnership promoters and other hoyt partnership investors petitioner decided to invest in certain partnerships formed by walter j hoyt iii mr hoyt petitioner did not seek advice from an independent adviser who was not associated with hoyt farms before deciding to invest petitioner invested as a partner in shorthorn genetic engineering j v shorthorn genetic and made cash contributions to shorthorn genetic in each of the years and petitioner also became a partner in durham shorthorn breed syndicate 1987-e j v durham shorthorn for although he did not make any cash contribution to the partnership in durham shorthorn and shorthorn genetic were formed operated and promoted by mr hoyt3 and were subject_to 3we take judicial_notice that between and mr hoyt organized cattle and sheep breeding partnerships the hoyt partnerships and he promoted the hoyt partnerships to thousands of investors see eg bergevin v commissioner tcmemo_2008_6 most of the hoyt partnerships were audited pursuant to tefra as part of an internal_revenue_service initiative to combat abusive tax_shelters and the hoyt partnerships have been the subject of at least tax_court opinions many other cases involving the hoyt partnerships have settled see id see also 117_tc_279 mortensen v commissioner tcmemo_2004_279 affd 440_f3d_375 6th cir mr hoyt who was an enrolled_agent with the irs acted as the tax_matters_partner in nearly all of the tax_court proceedings until his removal by this court in bergevin v commissioner supra on date mr hoyt was convicted of fraud mail fraud bankruptcy fraud and money laundering id the essence of the charges was that mr hoyt had defrauded approximately big_number investors in the hoyt partnerships id see continued the unified partnership audit and litigation provisions enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 on date durham shorthorn filed its form_1065 u s partnership return of income for the taxable_year ending on date on date date and date shorthorn genetic filed its forms for the taxable years ending on date and respectively on date date and date respondent mailed prefiling_notification letters to petitioner each of the letters contained the following paragraph you have been identified as a partner in a tax_shelter partnership promoted by walter j hoyt iii we believe that tax_shelter deductions and or credits from such tax_shelter partnerships will not be allowable and an examination will be conducted when the returns are filed each letter also warned petitioner that the internal_revenue_code provides for the application of accuracy-related_penalties under sec_6662 in appropriate cases despite the warnings contained in the prefiling_notification letters petitioner filed tax returns for each of the years that claimed his distributive_share of losses from the hoyt partnerships in which he was a partner hoyt farms had continued also river city ranches ltd v commissioner tcmemo_2007_171 affd 313_fedappx_935 9th cir recommended that petitioner use its in-house tax service hoyt tax service to prepare his federal_income_tax returns and petitioner followed that advice on his federal_income_tax return which was prepared by the hoyt tax service and filed on date petitioner deducted a dollar_figure partnership loss attributable to his partnership_interest in durham shorthorn on his federal_income_tax returns for and which were prepared by the hoyt tax service and filed on date date and date respectively petitioner deducted partnership losses of dollar_figure dollar_figure and dollar_figure respectively attributable to his investment in shorthorn genetic petitioner did not consult with a professional adviser who was independent of hoyt farms or its tax service to advise him with respect to his federal_income_tax returns even after he received the prefiling_notification letters on date respondent mailed to petitioner a notice of beginning of administrative proceedings nbap for durham shorthorn for the taxable_year ending date on date date and date respondent 4the stipulation of facts states that petitioner’s form_1040 u s individual_income_tax_return was filed on date however petitioner’s form_1040 which is part of the record indicates that it was received by respondent on date in any event the exact date of filing is not determinative mailed to petitioner nbaps for shorthorn genetic for the taxable years ending date and respectively on date respondent mailed a notice of final_partnership_administrative_adjustment fpaa to mr hoyt who was durham shorthorn’s tax_matters_partner and to petitioner with respect to durham shorthorn’s taxable_year ending date on date date and date respondent mailed fpaas to mr hoyt who was also shorthorn genetic’s tax_matters_partner and to petitioner with respect to shorthorn genetic’s taxable years ending date and respectively a petition on behalf of durham shorthorn was filed with this court on date with respect to the taxable_year ending date docket no petitions on behalf of shorthorn genetic were filed with this court on date date and date with respect to the partnership taxable years ending date and docket nos and respectively on date we entered a stipulated decision in the durham shorthorn proceeding docket no on may may and date we entered stipulated decisions in the shorthorn genetic proceedings in docket nos and respectively upon entry of the stipulated decisions respondent adjusted petitioner’s distributive_share of partnership items reported on schedule e supplemental income and loss of his federal_income_tax returns as follows partnership_adjustment amount year durham shorthorn shorthorn genetic shorthorn genetic shorthorn genetic ordinary_income dollar_figure big_number ordinary_income big_number miscellaneous income big_number ordinary_income sec_1231 gain big_number big_number ordinary_income sec_1231 gain big_number on date respondent assessed as computational adjustments the additional tax resulting from the adjustments to partnership items described above on date respondent also mailed to petitioner affected items notices of deficiency in which he determined that petitioner was liable for the following sec_6662 accuracy- related penalties with respect to the partnership adjustments penalty sec_6662 dollar_figure big_number big_number big_number year on or about date petitioner mailed a letter with enclosures to this court contesting respondent’s determinations we filed the document as petitioner’s timely filed petition both before and during trial petitioner asserted partner- level defenses to the sec_6662 accuracy-related_penalties that depended upon factual findings at the partner level specifically petitioner alleged that he reasonably relied on professional advisers and that he had reasonable_cause for and acted in good_faith with respect to the underpayments opinion i partnership audit and litigation under tefra--in general before all adjustments to partnership items were determined at the partner level 355_f3d_1179 9th cir 87_tc_783 to reduce the substantial administrative burden associated with duplicative audits and litigation and to ensure that all partners in the same partnership received consistent treatment congress in enacted the uniform partnership audit and litigation procedures as part of tefra meruelo v commissioner t c __ slip op pincite citing adams v johnson supra pincite7 under tefra which applies with respect to all partnership taxable years ending after date the tax treatment of any partnership_item is determined generally in a single proceeding at the partnership level see sec_6221 adams v johnson supra pincite7 maxwell v commissioner supra pincite a partnership_item is any item that the secretary5 has determined is more appropriately determined at the partnership level rather than the partner level sec_6231 meruelo v commissioner supra at __ slip op pincite sec_301 a - a proced admin regs partnership items include among other items partnership income gain loss deduction and credit nondeductible partnership expenses such as charitable_contributions and partnership liabilities sec_301_6231_a_3_-1 proced admin regs the term partnership_item does not include an affected_item which is any item to the extent the item is affected by a partnership_item see sec_6231 meruelo v commissioner supra at __ slip op pincite sec_301_6231_a_5_-1 proced admin regs affected items are of two types the first is a computational adjustment made to a partner’s tax_liability to reflect adjustments to partnership items see sec_6231 defining computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item meruelo v commissioner supra at __ slip op pincite after a final partnership-level adjustment has been made to a partnership_item 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 in a unified partnership proceeding the commissioner assesses the additional tax resulting from adjustments to each partner’s share of partnership items as computational adjustments without issuing a notice_of_deficiency see sec_6225 a meruelo v commissioner supra at ___ slip op pincite that is because the deficiency procedures set forth in sections do not apply to the assessment or collection of a computational adjustment sec a the second type of affected_item is an adjustment to a partner’s tax_liability that results from a partnership-level adjustment and requires a factual determination to be made at the partner level see sec a a i meruelo v commissioner supra at __ slip op pincite see also 129_tc_11 affd in part and remanded on other grounds sub nom 581_f3d_297 6th cir if an affected_item cannot be adjusted without a factual determination at the partner level then the deficiency procedures set forth in sec_6212 and sec_6213 apply and the commissioner must issue an affected items notice_of_deficiency to the partner in order to assess tax attributable to the affected_item sec a a i domulewicz v commissioner supra pincite ii jurisdiction before we decide whether the affected items notice_of_deficiency was timely and whether petitioner is liable for the sec_6662 penalties we first decide whether we have jurisdiction to decide these issues in an affected items deficiency proceeding the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent provided by statute sec_7442 114_tc_519 a taxpayer generally may file a petition for redetermination of a deficiency with this court only after receiving a valid notice_of_deficiency sec_6213 and the court’s jurisdiction to redetermine the deficiency for a particular year is limited by the notice_of_deficiency sec_6214 whether the tax_court has jurisdiction over the subject matter of a case is an issue that either party thereto or the court or an appellate court sua sponte may raise at any time 122_tc_384 except as provided in section a and we lack jurisdiction in an affected items deficiency proceeding to decide issues that flow from a tefra partnership-level proceeding see sec a before the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 the applicability of any penalty addition_to_tax or additional_amount relating to an adjustment to a partnership_item collectively partnership_item penalties was determined at the partner level through the deficiency procedures after the partnership proceedings to which they related were completed sec a a i before amendment by tra sec_1238 111_stat_1026 domulewicz v commissioner supra pincite effective for partnership taxable years ending after date tra sec_1238 111_stat_1027 tra sec_1238 amended section a a i to limit our affected items deficiency jurisdiction in partner-level tefra proceedings to affected items which require partner level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items emphasis added effectively tra sec_1238 removed partnership-item penalties from our affected items deficiency jurisdiction under section a a i see domulewicz v commissioner supra pincite see also 129_tc_8 n citing n c f energy 6tra accomplished this result by amending sec_6221 to require that the applicability of any partnership-item penalty be determined at the partnership level amending sec a a i to exclude partnership-item penalties from the deficiency procedures and amending sec c to make the partnership-level determination conclusive with respect to the applicability of any partnership-item penalties but allowing a partner to assert any partner-level defenses in a refund claim 131_tc_275 tigers eye trading llc v commissioner tcmemo_2009_121 partners v commissio89_tc_741 and h conf rept pincite 1997_4_cb_1457 section a a i as amended by tra does not apply to partnership years ending before date consequently our jurisdiction over the sec_6662 penalties at issue is governed by section a a i before its amendment by tra because section a a i before its amendment by tra treated the sec_6662 penalty attributable to partnership_item adjustments as an affected_item that required a partner-level determination the deficiency procedures apply see domulewicz v commissioner supra pincite cf eg mcintyre v commissioner tcmemo_2009_305 petitioner has asserted partner-level defenses to the sec_6662 penalties that require factual determinations at the partner level accordingly we have jurisdiction to redetermine the sec_6662 accuracy-related_penalties in this affected items deficiency proceeding see lindsey v commissioner tcmemo_2002_278 holding that we lack jurisdiction to redetermine partnership items in an affected items deficiency proceeding but 7we reached the opposite conclusion on the jurisdictional issue in two recent cases mcintyre v commissioner tcmemo_2009_305 and hay v commissioner tcmemo_2009_265 but those cases are distinguishable petitioner has asserted partner- level defenses to the sec_6662 accuracy-related_penalty that depend on factual findings at the partner level in mcintyre and hay the taxpayers did not assert partner-level defenses may redetermine a sec_6662 penalty computed on the basis of such partnership items in such a proceeding iii statute_of_limitations analysis petitioner contends that respondent’s action is barred by limitations we interpret petitioner’s argument to be that the affected items notices of deficiency were not timely mailed and that therefore the periods of limitations on assessment have expired we disagree that the applicable periods of limitations for assessment of the sec_6662 penalties have expired two sections affect our analysis of the limitations issue sec_6501 sets forth the general limitations_period for assessing any_tax imposed by the internal_revenue_code 128_tc_186 it provides that in general the amount of any_tax shall be assessed within years from the date a taxpayer’s return is filed section sets forth a minimum period for the assessment of any_tax attributable to partnership items or affected items g-5 inv pship v commissioner supra pincite section a provides 8for purposes of sec_6501 the term return means the return filed by the taxpayer and does not include a return filed by any person from whom the taxpayer received an item_of_income gain loss deduction or credit sec_6501 9there are exceptions to the 3-year period of limitations see eg sec_6501 d e and f but none of the exceptions is applicable in this case sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions sections and provide alternative periods within which the commissioner may assess tax with respect to partnership items with the later expiring period governing in a particular case see g-5 inv pship v commissioner supra pincite 481_f3d_1351 fed cir 127_tc_75 114_tc_533 andantech l l c v commissioner tcmemo_2002_97 affd in relevant part 331_f3d_972 d c cir cc f w operations ltd pship v commissioner tcmemo_2000_286 affd 273_f3d_402 1st cir the issuance of an fpaa suspends the running of any applicable limitations_period for the period during which an action may be brought under sec_6226 or if a petition is filed under sec_6226 until the decision of the court becomes final and for year thereafter see sec d see also g-5 inv pship v commissioner supra pincite if the commissioner issues an affected items notice_of_deficiency under section a a i before the above-described period expires then the running of the period of limitations set forth in section d is further suspended for the period during which the secretary is prohibited from making the assessment sec_6503 if a proceeding in respect of a deficiency is placed on the docket of this court then the period of limitations is suspended until the decision of the court becomes final and for days thereafter id a decision of this court becomes final days after it is entered if a timely notice of appeal is not filed see sec_7481 rule if a timely notice of appeal is filed then the decision becomes final on the appropriate date described in sec_7481 - the timely mailing of the fpaas and the subsequent filing of petitions on behalf of durham shorthorn with respect to tax_year and shorthorn genetic with respect to tax years and tolled the period of limitations on assessment until the decisions in the partnership proceedings became final and for year thereafter sec d the decision in the durham shorthorn partnership proceeding with respect to tax_year was entered on date and became final days later on date the period of limitations on assessment under section d with respect to would not expire before date the decisions in the shorthorn genetic partnership proceedings with respect to tax years and were entered on may may and date respectively and became final days later on august august and date respectively the period of limitations on assessment under section d with respect to and would not expire before august august and date respectively respondent mailed the affected items notices of deficiency for on date when the period of limitations on assessment under section d for each of the taxable years was still open accordingly respondent’s notices of deficiency were timely mailed and the applicable_period of limitations on assessment has not expireddollar_figure iv sec_6662 accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the portion of an underpayment attributable to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and for purposes of sec_6662 negligence includes any failure to 10because petitioner timely filed petitions in this court with respect to the affected items notices of deficiency mailed on date sec_6503 further suspends the running of the period of limitations on assessment until this court’s decisions become final and for days thereafter make a reasonable attempt to comply with the law see sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to determine the correctness of a deduction credit or exclusion that would seem to a reasonable person to be too good to be true sec_1_6662-3 income_tax regs whether a taxpayer was negligent in claiming a deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 the commissioner’s determination of negligence is presumed correct and the taxpayer has the burden of proving that it is erroneous rule a 58_tc_757 dollar_figure the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for the portion and that he acted in good_faith with respect to that portion sec_6664 sanders v commissioner tcmemo_2005_163 whether a taxpayer acted with reasonable_cause and in good_faith within the meaning sec_7491 which provides that the secretary has the burden of production with respect to the liability of any individual for any penalty or addition_to_tax is effective for court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 because the examination giving rise to the adjustment of partnership items began before date sec_7491 is not applicable of sec_6664 is determined on a case-by-case basis taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable under all of the circumstances including the taxpayer’s education experience and knowledge id reliance on professional advice standing alone is not an absolute defense to negligence but merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 such reliance may constitute reasonable_cause if the taxpayer relied in good_faith on the professional advice and the taxpayer’s reliance was objectively reasonable id sacks v commissioner supra pincite however a taxpayer cannot negate the negligence_penalty by relying on the advice of a transaction’s promoters or other advisers who have a conflict of interest 471_f3d_1021 9th cir affg tcmemo_2004_269 petitioner contends he is not liable for the sec_6662 accuracy-related_penalty for negligence because he had reasonable_cause to believe that the losses he claimed with respect to his investments in durham shorthorn and shorthorn genetic were allowable we disagree petitioner is a well-educated financial professional he holds a master’s degree in business and his study included classes in accounting despite his education and experience petitioner invested in durham shorthorn and shorthorn genetic solely on the basis of his conversations with promoters and other hoyt farms investors petitioner did not do any meaningful due diligence with respect to the partnerships and he did not consult an independent legal or tax professional before he invested in the partnerships or before he filed his federal_income_tax returns claiming tax benefits from the partnerships the record does not disclose any attempt on petitioner’s part to question or investigate whether it was proper for him to drastically reduce his tax_liability by deducting as ordinary losses amounts that vastly exceeded his investment in the partnerships despite the too-good-to-be-true nature of the transactions petitioner did not even make inquiries after he received notice that the internal_revenue_service had identified the hoyt partnerships as abusive tax_shelters under the circumstances we conclude that petitioner was negligent in that he failed to make reasonable attempts to comply with the tax law and failed to make reasonable attempts to determine the correctness of deductions that should have seemed to him too good to be true moreover even if we accept at face value petitioner’s testimony that he relied on the advice of hoyt farms’ in-house tax professionals such reliance standing alone is not a defense to the sec_6662 negligence_penalty where petitioner’s advisers were closely affiliated with the promoter of the schemes and had an obvious conflict of interest see hansen v commissioner supra pincite accordingly we conclude that petitioner is liable for the sec_6662 accuracy- related penalty in the alternative petitioner argues that even if his reliance on tax advisers was not reasonable under the circumstances we should find he is not liable for the sec_6662 penalty due to his misunderstanding of the law in appropriate circumstances we have granted taxpayers relief from the sec_6662 accuracy-related_penalty for negligence where an underpayment_of_tax was due to an honest mistake of law see eg 113_tc_440 we have generally limited such relief to situations in which the law was unclear the taxpayer made a reasonable good-faith effort to comply with the law and under all the facts and circumstances it would have been unfair to penalize the taxpayer for an honest mistake see id this is not such a case petitioner has presented no evidence whatsoever concerning his understanding or lack of understanding of the partnership transactions that gave rise to his partnership losses in accordingly we decline to relieve petitioner from liability for the sec_6662 penalties because of an alleged misunderstanding of the tax law applicable to partnerships because we find petitioner is liable for the sec_6662 accuracy-related_penalty due to negligence we need not determine whether petitioner also is liable for the sec_6662 penalty for a substantial_understatement_of_income_tax see sanders v commissioner supra v petitioner’s theft_loss claim at trial petitioner requested that if we conclude he is liable for the sec_6662 accuracy-related_penalty we treat his investment in the hoyt partnerships as a theft_loss however we do not have jurisdiction over petitioner’s theft_loss claim because we lack jurisdiction in this affected items proceeding over the deficiencies resulting from the computational adjustment of partnership items see mcintyre v commissioner tcmemo_2009_305 hay v commissioner t c memo 2009-dollar_figure sec_165 generally allows a taxpayer who has suffered a theft_loss to deduct the loss subject_to certain limitations sec_165 c e a taxpayer must prove by a preponderance_of_the_evidence that a theft actually occurred see rule a to carry his burden_of_proof a taxpayer must establish the following elements a theft occurred according to the laws of the jurisdiction where the loss took place the amount of the theft_loss and the date of the discovery of the loss continued vi conclusion for the reasons discussed above we conclude that the periods for respondent to assess the sec_6662 accuracy- related penalties with respect to petitioner’s federal_income_tax returns remain open and we sustain respondent’s determination with respect to petitioner’s liability for sec_6662 accuracy-related_penalties we have considered all the other arguments made by petitioner and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent continued see eg yates v commissioner tcmemo_1988_565 petitioner did not introduce the necessary evidence to prove a theft_loss
